Citation Nr: 1133018	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-35 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for deep vein thrombosis of the right leg.  

2.  Entitlement to a total rating based on individual unemployability (TDIU) prior to April 28, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to August 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in February 2010.  The Board reached final decisions on five other issues at that time.  The issues of increased ratings for varicose veins and deep venous thrombosis were remanded for further development, as was a claim for a total rating based on individual unemployability due to service connected disabilities (TDIU).

After requested development was completed, the RO increased the evaluation for the Veteran's status post venous stripping of the right leg with varicose veins to 40 percent, effective from April 28, 2010.  As this was less than the maximum benefit being sought, it was returned to the Board in November 2010, at which time entitlement to an increased evaluation for the Veteran's status post venous stripping of the right leg with varicose veins for the periods both before and after April 28, 2010 were denied.   

The RO also granted the Veteran's claim for a TDIU from April 28, 2010.  This is considered a complete grant of the benefit sought on appeal as of that date.  The time period prior to that grant remains at issue, and was remanded by the November 2010 decision.  The Veteran's claim for a compensable evaluation for deep vein thrombosis was once again remanded in the November 2010 decision.  The development requested by the November 2010 decision has been completed, and the appeal has been returned to the Board for further review.  

The Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge in November 2009.  A transcript of this hearing is in the claims folder.

As noted in the February 2010 Board decision, the Veteran was issued a statement of the case for the issue of entitlement to a waiver of overpayment in January 2009.  He has not submitted a substantive appeal of this issue, and a February 2009 Report of Contact notes that the Veteran does not intend to appeal this issue.  This matter is not before the Board, and the Board will proceed with consideration of the other issues on appeal.  38 C.F.R. § 20.200 (2010).

The Board notes that the May 2010 supplemental statement of the case includes four issues that were denied by the February 2010 Board decision.  These issues are not before the Board.


FINDINGS OF FACT

1.  The evidence shows that the Veteran has been able to walk a quarter of a mile prior to claudication for the entire period on appeal; more recent records are negative for current findings of deep venous thrombosis, and his ankle/brachial index is 1.05.  

2.  Prior to April 28, 2010 the Veteran's disabilities included the residuals of a right ankle or foot injury, evaluated as 10 percent disabling; status post venous stripping of the right leg with varicose veins, evaluated as 10 percent disabling; degenerative joint disease of the right knee, evaluated as 10 percent disabling; degenerative joint disease of the left knee, evaluated as 10 percent disabling; dermatitis of the right calf, evaluated as 10 percent disabling; sciatic nerve weakness, evaluated as 10 percent disabling; degenerative joint disease of the right ankle, evaluated as 10 percent disabling; and deep vein thrombosis of the right leg, evaluated as zero percent disabling.  After consideration of the bilateral factor, the Veteran had a combined evaluation of 60 percent from February 2006.  

3.  The Veteran continued to work in substantially gainful occupations until at least March 2009, and the evidence does not show that he was unable to be substantially employed prior to April 28, 2010.  The evidence does not show that he stopped working in March 2009, due to service connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable evaluation for deep vein thrombosis of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.31, 4.104, Code 7199-7115 (2010).  

2.  The criteria for entitlement to a total rating based on individual unemployability prior to April 28, 2010 have not been met on either a scheduler or extraschedular basis.  38 C.F.R. §§ 3.321(b)(1), 3.340, 4.16 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Veteran was provided with VCAA notification letters in January 2005, August 2005, and January 2006.  These letters were all provided to the Veteran prior to the April 2006 decision on appeal.  They contain the information required by Pelegrini, as well as the first three elements of Dingess.

As for the last two elements of Dingess, the Veteran was provided with notification as to the assignment of the degree of disability in a September 2008 letter.  The failure to provide this information in a timely manner does not result in any harm to the Veteran, as his claim was readjudicated in a May 2009 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (2006). 

Furthermore, the Board notes that the appeal regarding the evaluation of the Veteran's deep vein thrombosis of the right leg arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  He was afforded appropriate VA examinations which contain all testing required to evaluate the Veteran's disability, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluation

The Veteran contends that he is entitled to an initial compensable evaluation for his deep vein thrombosis of the right leg.  He argues that prolonged walking or standing results in pain.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The record shows that entitlement to service connection for deep vein thrombosis of the right leg was granted in an April 2006 rating decision.  An initial zero percent evaluation was assigned for this disability, effective from June 2005.  The current appeal stems from the Veteran's disagreement with this initial evaluation.  

The rating code does not contain an entry for deep vein thrombosis.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

In this instance, the Veteran's disability is evaluated under 38 C.F.R. § 4.104, Code 7115, which is the rating code for Thrombo-angitis obliterans (Buerger's Disease).  This rating code states that when there is ischemic limb pain at rest; and, either deep ischemic ulcers or ankle/brachial index of 0.4 or less, a 100 percent evaluation is warranted.  Claudication on walking less than 25 yards on a level grade at 2 miles per hour; and, either persistent coldness of the extremity or ankle/brachial index of 0.5 or less warrants a 60 percent evaluation.  Claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour; and, trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less warrants a 40 percent evaluation.  Claudication on walking more than 100 yards; and, diminished peripheral pulses or ankle/brachial index of 0.9 or less warrants a 20 percent evaluation.  38 C.F.R. § 4.104, Code 7115.

The ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Id. at Note (1).  These evaluations are for involvement of a single extremity.  If more than one extremity is affected, evaluate each extremity separately and combine (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable.  Id. at Note (2).

This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The evidence includes the report of a February 2006 VA examination.  The Veteran had a history of deep vein thrombosis in 1993.  The Veteran ambulated with a significant limp.  He had a burning sensation in the calf and into the big toe of the right foot, as well as knee pain.  He did not use a cane or crutch to help him ambulate.  The Veteran could walk about a quarter of a mile.  He wore a TED stocking on the right leg to prevent deep vein thrombosis.  On examination, there was diminished sensation into the posterior aspect of the thigh extending into the big toe.  The right calf was swollen, and approximately one inch larger in diameter when compared to the left calf.  The diagnostic impression included degenerative joint disease of the knees, degenerative joint disease of the right ankle, deep vein thrombosis of the right calf, and mild sciatic nerve injury to the right leg.  

Private medical records from March 2006 state that the Veteran's problem list included thrombophlebitis.  On examination, the Veteran was positive for peripheral pulses, and negative for edema. 

A March 2008 letter from a VA doctor states that the Veteran was limited in his walking to only about two blocks at a time.  However, this was attributed to arthritis of the ankles, and the Veteran's deep venous thrombosis was not addressed. 

April 2008 VA treatment records note that the Veteran wore compression hose daily.  

VA treatment records dated August 2008 state that the Veteran had a history of deep vein thrombosis of his right calf in the mid 1990s on three occasions.  Currently he had chronic right lower extremity edema, and his leg felt heavy, tired, and weak, and it throbbed.  The Veteran wore hosiery to his knee.  He could walk a quarter of a mile before the leg caused significant discomfort and he was forced to sit down.  On examination, the Veteran had obvious swelling of the right lower extremity to mid thigh, but no thrombosed veins.  The diagnosis was chronic venous insufficiency, right lower extremity; status post deep vein thrombosis times three.  The claims folder was reviewed by the examiner.  

At the November 2009 hearing, the Veteran testified that he wore compression stockings anytime he was on his feet.  He noted that he had been treated for deep vein thrombosis on two occasions.  The Veteran added that he was on medication to prevent additional recurrence of his deep vein thrombosis.  He notes that his legs were tired before the end of the day, and that he could not be too active or he would be down the following day.  See Transcript.  

VA treatment records from December 2009 show that the Veteran was examined by ultrasound but was negative for deep vein thrombosis.  On the other hand, multiple varicose veins were shown.  An April 2010 examination noted that the Veteran had undergone the ultrasound and had been negative for deep vein thrombosis.  One plus edema was noted.  The diagnoses included chronic venous insufficiency, bilateral varicose veins, and venostasis of the right lower extremity.  

The Veteran was afforded a VA examination of his deep vein thrombosis in November 2010.  The claims folder was reviewed by the examiner.  The Veteran complained of chronic pain in both calves and chronic edema.  However, he also complained of pain in the lower back, joints, and feet, and it was difficult to isolate out the specific calf complaints from his joint complaints.  The Veteran stated that he could not exercise very much and that he had pain in both calves with resting, standing, or walking.  He frequently had to elevate his legs for comfort and to help reduce the swelling.  He also used compression hose, which gave him some relief from the edema.  The Veteran took pain medication for his joint pain which he said was somewhat helpful for his leg pain.  On examination, the Veteran had an antalgic gait.  There was one plus edema of both lower extremities to the top of the calf.  The diameter of the right calf at the greatest diameter was 50 centimeters, and it was 46.5 centimeters on the left.  There was bilateral status dermatitis and varicose veins in both calves.  The calves were nontender.  The Veteran failed to report for ankle brachial index testing.  The diagnosis was bilateral varicose veins with residuals as noted.  

The Veteran was afforded ankle brachial index testing in January 2011.  He had a history of status post right vein stripping in the 1980s and 1990s.  The impression was a normal arterial flow study of the lower extremities.  The right ankle brachial index was 1.05, and the left ankle brachial index was 1.0.  

The Board finds that the evidence does not support entitlement to a compensable evaluation for the Veteran's deep venous thrombosis of the right leg.  The evidence consistently shows that the Veteran has been able to walk at least a quarter of a mile before he has to stop due to pain.  The ability to walk a quarter of a mile was noted in the February 2006 VA examination as well as August 2008 VA records.  This is considerably further than the 100 yards that is required for a 20 percent evaluation.  Furthermore, the evidence does not show that the Veteran's deep vein thrombosis is currently active.  August 2008 records show that the Veteran did not have any thrombosed veins.  An ultrasound performed in December 2009 was also negative for deep vein thrombosis.  Finally, the January 2011 ankle brachial testing found that the right ankle brachial index was 1.05, which is considered normal.  Therefore, the Veteran does not meet the criteria for a compensable evaluation at any point in the period of appeal, and the zero percent rating remains in effect.  38 C.F.R. §§ 4.31, 4.104, Code 7199-7115.  

In reaching this decision, the Board notes that the evidence shows the Veteran has consistently had edema of the right leg, as well as pain and skin changes.  However, it is important to note that the edema is specifically contemplated under the rating criteria for varicose veins.  See 38 C.F.R. § 4.104, Code 7120.  Dermatitis of the right leg is also separately evaluated as 10 percent disabling.  The November 2010 examiner stated that the Veteran's pain that was attributable to his joints was difficult to isolate from the pain due to his calf.  Again, pain is considered in the evaluation of the Veteran's service connected right knee disability, which is rated as 10 percent disabling.  See 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257 (2010).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Nevertheless, the evidence shows that the Veteran's claudication does not begin until after walking a quarter of a mile, even when the pain from all his disabilities is considered together.  The Board concludes that a compensable evaluation for the Veteran's deep venous thrombosis of the right leg is not warranted.  

The Board has also considered whether or not other rating codes may be more appropriate in this case, but finds that they are not.  The only other entry that closely resembles the Veteran's disability is the rating criteria for arteriosclerosis obliterans.  However, the Board observes that the rating criteria for this disability are exactly the same as those for the thrombo-angiitis obliterans that were utilized.  See 38 C.F.R. § 4.104, Code 7114.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the Veteran does not experience any symptomatology that is not specifically listed in the rating criteria.  Therefore, it follows that there is no objective evidence that the Veteran's service connected deep vein thrombosis presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Total Rating Prior to April 2010

The record shows that entitlement to TDIU was established in a May 2010 rating decision, effective from April 28, 2010.  The Veteran argues that he was unable to work prior to this date.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

Specifically, the regulations provide that, in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his non-service-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a). 

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United States Court of Veterans Appeals (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need for discussing whether the standard delineated in the controlling regulations was an "objective" one based on average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  The Board is bound in its decisions by the regulations, the Secretary's instructions and the precedent opinions of the chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 1991).

In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991). 

For a veteran to prevail on a claim based on individual unemployability, it is necessary that the record reflect some factor which takes the claimant's case outside the norm of such a veteran.  See 38 C.F.R. §§ 4.1, 4.15 (1995).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 363.  If total industrial impairment has not been shown, the VA is not obligated to show that a veteran is incapable of performing specific jobs in considering a claim for a total rating based on individual unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994). 

The May 2010 rating decision that awarded entitlement to TDIU also increased the evaluation of the Veteran's status post vein stripping of the right leg to 40 percent disabling.  After consideration of the bilateral factor he then had a combined evaluation of 70 percent.  

Prior to the April 28, 2010 effective date assigned by the May 2010 rating decision that awarded entitlement to TDIU, the record includes a February 2010 rating decision that shows the Veteran's disabilities included the residuals of a right ankle or foot injury, evaluated as 10 percent disabling; status post venous stripping of the right leg with varicose veins, evaluated as 10 percent disabling; degenerative joint disease of the right knee, evaluated as 10 percent disabling; degenerative joint disease of the left knee, evaluated as 10 percent disabling; dermatitis of the right calf, evaluated as 10 percent disabling; sciatic nerve weakness, evaluated as 10 percent disabling; degenerative joint disease of the right ankle, evaluated as 10 percent disabling; and deep vein thrombosis of the right leg, evaluated as zero percent disabling.  After consideration of the bilateral factor, the Veteran had a combined evaluation of 60 percent from February 16, 2006.  

Previous rating decisions issued during the period on appeal show that the Veteran had a combined evaluation of 50 percent disabling.  

At this juncture, the Board notes that the evaluations for each of the Veteran's service connected disabilities were addressed by the Board in either the February 2010 or November 2010 decisions.  These decisions are final, they confirm the evaluations of each of the Veteran's disabilities prior to April 28, 2010, and they need not be addressed again in the current decision.  

The record shows that the Veteran failed to meet the minimum scheduler requirements for TDIU prior to February 16, 2006.  However, consideration must still be given to an award of TDIU on an extraschedular basis for this period.  38 C.F.R. § 3.321(b)(1), 38 C.F.R. § 4.16(b).  As of February 16, 2006, he had a combined 60 percent for involvement of both lower extremities, which is considered a single 60 percent rating under 38 C.F.R. § 4.16(a).  

After a review of the evidence, the Board finds that the Veteran was not precluded from employment by his service connected disabilities prior to or after February 16, 2006, until April 28, 2010.  

A June 2005 Social Security Administration (SSA) computer cross check notes that the Veteran was incarcerated as of December 2004, and he remained so at that time. 

In January 2006 VA records and at the February 2006 VA examination, the Veteran stated that he was unable to work in his previous occupation as a gym teacher or referee because of his orthopedic injuries.  

Additional February 2006 VA treatment records show that the Veteran had worked his shift as a security guard the previous night in spite of having a fall inside a moving bus.  He was not on his feet for most of the shift, and went home two hours early.  

In a March 2008 letter, a VA doctor writes that the Veteran requested his opinion regarding vocational rehabilitation.  The doctor noted that the Veteran was service connected for degenerative arthritis of the ankles, which produced chronic pain and an inability to walk significant distances.  The doctor noted that this affected the Veteran's avocation, which was that he used to referee basketball games.  The doctor opined that the Veteran was unemployable due to the chronic severe nature of his pain.  March 2008 and April 2008 VA treatment records also note that the Veteran was unable to be on his feet for as long as 30 minutes, which made it difficult for him to work as a gym coach or referee.  April 2008 VA treatment records state that the Veteran's flat feet and degenerative joint disease of the ankles had basically rendered him unemployable.  May 2008 VA records report that the Veteran had retired as a basketball coach and referee.  

September 2008 VA psychiatric records show that the Veteran was pleased because his job was going well.  He had just had a job performance review, and he was doing things the way they were supposed to be done.  November 2008 records note that the Veteran was still working, and that he had earned enough vacation time so that he did not miss any pay during a recent short incarceration.  January 2009 VA treatment records state that the Veteran had played basketball before he developed arthritis, but he was now working as a case manager.  March 2009 VA primary care records report that the Veteran was doing great.  He had left his job because he was not getting along with his supervisor.  However, he was hoping to start a new job in April.  

The Board is unable to find that the evidence supports a finding that the Veteran was entitled to a grant of TDIU on an extraschedular basis prior to April 2010.  The evidence demonstrates that he continued to be employed on a full time basis until at least March 2009, and that his unemployment at that time was not due to his service connected disabilities but due to a conflict at work. 

The Board acknowledges the March 2008 opinion from a VA doctor as well as the contemporaneous statements from VA treatment records that the Veteran was unable to be employed as a gym teach or referee due to his service connected ankle disabilities.  However, simply being unable to continue as a gym teacher does not equate to unemployability.  The evidence must show that the Veteran is precluded from all gainful employment.  Instead, the evidence indicates that the Veteran was again working in what was apparently a full time position as a case manager no more than six months later in September 2008.  He continued in this position until he apparently left by his own choice in spring of 2009.  Although the Veteran has since contended that he left this job as a result of his service connected disabilities, the contemporaneous evidence indicates that the Veteran left by his own choice because he did not get along with his supervisor and expected to start a new job within the month.  The evidence dating from April 2009 to April 2010 does not include additional information regarding the Veteran's employability, although it should be noted that a November 2010 Report of Contact shows that the Veteran was taking a computer class.  

The evidence does not support a finding of "unemployability", as the Veteran was able to secure and follow a substantially gainful occupation.  VA O.G.C. Prec. Op. No. 75-91 (Dec. 27, 1991).  Therefore, as the Veteran remained either employed or anticipating employment until at least April 2009, there is no basis for further consideration on an extraschedular basis, and no basis for entitlement to TDIU before April 28, 2010.  


ORDER

Entitlement to an initial compensable evaluation for deep vein thrombosis of the right leg is denied. 

Entitlement to a TDIU prior to April 28, 2010 is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


